DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 However applicant has not perfected this claim. Applicant has not filed certified copies of CN202030600797.5 as required. 35 U.S.C. 119 (b) (3) 37 CFR 1.55. Applicant must submit the certified copy of the application in accordance with MPEP 215 et seq.
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. 
If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. 
Claim Objection—Specification
There is a special description located after the last figure description and before the claim. This description is a word picture of what is viewable in the drawings. The description is potentially confusing and does not add to an understanding of the disclosure. The description should be cancelled. 
Claim Rejection 35 U.S.C. § 112 
The claim is refused under 35 USC 112 (a) and (b), as indefinite and non-enabled in that the title, “cooking appliance” as set forth in the claim, fails to identify a specific article of manufacture in which the design is embodied. Ex parte Strijland, 26 USPQ2d 1259, 1263 (Bd. Pat. App. & Int. 1992).  
The phrase “an article of manufacture” has been interpreted to be a tangible object or physical substance. See Henry Hanger & Display Fixture Corp. of America v. Sel-O-Rak Corp., 270 F.2d 635, 640, 123 U.S.P.Q. 3, 6 (5th Cir. 1959); Pelouze Scale & Mfg. Co. v. American Cutlery Co., 102 F. 916, 918 (7th Cir. 1900); Kim Craftsman, Ltd. V. Astra Products, Inc., 212 U.S.P.Q. 268 (D.N.J. 1980); 1 E. Lipscomb, Walker on Patents, 2:11 (1984), 1 W. Robinson, The Law of Patents, 200 (1890).
A title descriptive of the actual article aids the examiner in developing a complete field of search of the prior art and further aids in the proper assignment of new applications to the appropriate class, subclass, and patent examiner, and the proper classification of the patent upon allowance of the application. It also helps the public in understanding the nature and use of the article embodying the design after the patent has been issued. 
The current title provides little or no information as to the nature and intended use of the article embodying the design. Keep in mind that "the invention is not the article and is not the design per se, but is the design applied.” Ex parte Cady, 1916 C.D. 62, 232 O.G. 621. Design is inseparable from the article to which it is applied, and cannot exist alone merely as a scheme of ornamentation.
The title is further found indefinite and non-enabling because of the diverse types of products that could fall under the category of “cooking appliance”. What constitutes the article in which the design is embodied is not specified by the title. The appearance of the article in the drawings does not readily suggest a specific article.  Perhaps it is an article that may combine several cooking operations but this is speculative.  
Any attempt to clarify the title by specifying the article in which the design is embodied will likely introduce new matter. 
If applicant chooses to amend the specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When filing new specification or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f). If the title is changed, amend it throughout the application. The oath/declaration does not have to be changed. 
Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined because many of the features of the article are so dark in value the design structures cannot be seen well enough to be understood without conjecture. 

    PNG
    media_image1.png
    279
    254
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    270
    233
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    341
    267
    media_image3.png
    Greyscale
[AltContent: textbox (1.2)][AltContent: textbox (1.1)][AltContent: textbox (1.3)][AltContent: arrow][AltContent: arrow]1)  See the illustration below. 

















In figures 1.1 and 1.2, there is a feature not shown in any other view. For example, in the side view, figure 1.3, the image cannot be seen. In the front and back views, it is a silhouette. A view that would provide information about the three-dimensional form is not available in the disclosure. The lack of clarity makes the design non-enabled and indefinite. 

    PNG
    media_image7.png
    237
    877
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    254
    869
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    268
    647
    media_image9.png
    Greyscale
[AltContent: textbox (1.4)][AltContent: arrow][AltContent: textbox (1.1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]2)  There is a structure at the back of the front view that cannot be understood without conjecture. See the illustration below. 


















At the top of the illustration a detail of figure 1.1 from applicants’ filed photographs. The inner area looks black with a suggestion of a structure. The examiner altered the contrast of the photograph. More structure is viewable. However, none of this material is understandable. This is the only view of this area. In the side view (example above figure 1.4) shows parts that are understandable from several views. They are pointed out with arrows. However, the structure behind these parts cannot be seen in figure 1.3 or 1.4. The area pointed out and marked A is where some of this structure is located but apparently it is deep inside the back plane of the front. The lack of clarity regarding this area makes the disclosure indefinite and non-enabled. 
3)  See the illustration on the following page. At the top of the illustration, a detail of figure 1.7 is included. This is the quality of the photograph filed. The front right of the design from above can barely be seen in this view. 
Below the detail is the same detail of the same area. The contrast has been altered to show more of the interior area. The arrows point out two parts that cannot be understood without conjecture. There appears to be a recessed area around a projecting feature. 
Neither of these elements can be understood first because of the quality of the photograph and secondly because of angle of view. In this perspective, the top part of the article covers the questioned area. The detail of figure 1.4 is included at the bottom of the details of figure 1.7. The side views do not make these parts more understandable. The elements in 1.7 appear to be inside the part pointed out in the 1.4 detail but that is conjectural. The lack of clarity regarding these elements of the article makes the design indefinite and non-enabled. 
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
To resolve the rejection issues, consider removing from the claim areas that are described above as indefinite and non-enabling. 
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).

    PNG
    media_image13.png
    217
    440
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    217
    440
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    158
    265
    media_image15.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1.7)][AltContent: textbox (1.4)][AltContent: arrow]


















If parts are changed to broken line, shading and color must be removed. Note that if a structure is no longer claimed it cannot be completely removed without introducing new matter. If elements are changed to broken line, a broken line statement should be added after the last figure description and before the claim. Below is an example:
--The broken lines and areas within them depict portions of the [title] that form no part of the claimed design. --
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 


Conclusion
The application is refused under 35 U.S.C. 112 (a) and (b). A response to this action is required to avoid abandonment of the application. 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918